Second, Boss argues that the district court abused its
discretion and usurped the authority of the parole board by imposing the
maximum sentence provided by the relevant statutes. Boss does not
allege that the statues fixing punishment are unconstitutional, see Blume
v. State, 112 Nev. 472, 475, 915 P.2d 282, 284 (1996), and his consecutive
terms of 24-60 months for being a felon in possession of a firearm, 48-120
months for burglary, and 24-60 months for eluding a police officer, fall
within the parameters authorized by the relevant statutes, see NRS
202.360(1), NRS 205.060(2), NRS 484.348(3)(b). We conclude that the
district court did not abuse its discretion at sentencing.   Houk v. State,
103 Nev. 659, 664, 747 P.2d 1376, 1379 (1987).
            Having considered Boss' contentions and concluded that they
are without merit, we
            ORDER the judgment of conviction AFFIRMED.


                                                                   J.
                                   Gibbons


                                                                   J.
                                   Douglas


                                                                   J.
                                   Saitta


cc: Hon. Janet J. Berry, District Judge
     Washoe County Alternate Public Defender
     Attorney General/Carson City
     Washoe County District Attorney
     Washoe District Court Clerk



                                     2